Case: 4:21-cr-00434-SRC-DDN Doc. #: 2 Filed: 08/04/21 Page: 1 of 1 PageID #: 4

                                                                                           FILED
                               UNITED STATES DISTRICT COURT                             AUG - 4 2021
                               EASTERN DISTRICT OF l\lITSSOURI                        U. S. DISTRICT COURT
                                     EASTERN DNISION                                EASTERN DISTRICT Of MO
                                                                                            ST. LOUIS

UNITED STATES OF AMERICA,                               )
                                                        )
                       Plaintiff,                       )
                                                        )
V.                                                      )     4:21 CR434 SRC/DDN ·
                                                        )
CODY JOHNSON,                                           )
                                                        )
                       Defendant.   I
                                                        )

                                             INDICTMENT

                                              COUNT ONE
                                    [Delay or Destruction of the Mail]

        The Grand Jury charges that:

        On or about May 3, 2021, in the County of St. Louis, within the Eastern District of Missouri,

                                           CODY JOHNSON,

the Defendant herein, then being a Postal service employee, did unlawfully secrete, detain, destroy

delay, or open any letter, postal card, package, bag, and mail entrusted to him and which was intended

to be conveyed by mail, and carried and delivered by any carrier or other employee of the Postal

Service, and forwarded through and delivered from any post office and station thereof established by

authority of the Postmaster General or the Postal Service.

       In violation of Title 18, United States Code, Section 1703(a).

                                                               A TRUE BILL


                                                               FOREPERSON
SAYLER A. FLEMING
United States Attorney



LINDA R. LANE,# 0011451IA
Assistant United States Attorney
